Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of December 21, 2017 by and among Identiv, Inc., a Delaware corporation (the
“Company”), and each of 21 April Fund, Ltd., a Cayman Islands Exempted Company,
and 21 April Fund, LP, a Delaware limited partnership (each, a “Purchaser” and
collectively, the “Purchasers”).

Preliminary Statement

A.    The Company and each Purchaser are executing and delivering this Agreement
in reliance upon the exemption from registration afforded by Section 4(a)(2) of
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

B.    The Purchasers wish to purchase and the Company wishes to issue and sell,
upon the terms and conditions stated in this Agreement, up to an aggregate of
(i) 5,000,000 shares of the Company’s Series B Non-Voting Convertible Preferred
Stock (the “Preferred Stock”), $0.001 par value per share (collectively referred
to herein as the “Shares”). The shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”) issuable upon conversion of the
Shares are referred to herein as the “Underlying Shares.”

C.    The Shares and the Underlying Shares issued pursuant to this Agreement are
collectively referred to herein as the “Securities.”

Agreement

The parties, intending to be legally bound, agree as follows:

ARTICLE 1

SALE OF SHARES

Subject to the terms and conditions herein, the Purchasers will purchase from
the Company an aggregate of (i) 3,000,000 Shares at a price of $4.00 per share
in cash at the Initial Closing and, (ii) at the sole option of the Company,
2,000,000 Shares at a price of $4.00 per share in cash at the Second Closing.
The total purchase price payable by the Purchasers for the Shares that the
Purchasers are hereby agreeing to purchase is $20,000,000 (the “Purchase
Price”), of which $12,000,000 will be paid at the Initial Closing and $8,000,000
will be paid, if at all, at the Second Closing. The portion of the Purchase
Price and the Shares issuable to each Purchaser are as set forth on the
signature page to this Agreement for such Purchaser. The Company will use the
proceeds from the issuance of the Shares to pay off existing debt obligations of
the Company and to fund future acquisitions of technology, business and other
assets by the Company.



--------------------------------------------------------------------------------

ARTICLE 2

CLOSING; DELIVERY

2.1.    Initial Closing. The initial closing (“Initial Closing”) of the
transactions contemplated hereby will be held at the offices of Perkins Coie
LLP, 3150 Porter Drive, Palo Alto, California 94304 at 10:00 a.m. local time on
the date hereof or at such other time and place as the Company and the
Purchasers mutually agree (such date, the “Initial Closing Date”), upon the
physical or electronic exchange by the parties hereto and their respective
counsel of all documents and deliverables required under this Agreement.

2.2.    Second Closing. Subject to the satisfaction or waiver of each of the
conditions set forth in Article 6 (other than those conditions that by their
terms are to be satisfied at the Second Closing, but subject to the satisfaction
or waiver of such conditions at the Second Closing), after the Initial Closing,
the second closing (the “Second Closing”, and together with the Initial Closing,
the “Closings”) will be held, if at all, at such time as the Company and the
Purchasers mutually agree, but in no event later than ten (10) days after the
receipt by the Purchasers of a written notice by the Company of its election to
consummate the Second Closing (such date, the “Second Closing Date”, and
together with the Initial Closing Date, the “Closing Dates”), which notice will
be delivered, if at all, on or before the one-year anniversary of the Initial
Closing. Such notice will include the Company’s wire instructions. The
Purchasers shall be required to fund the Second Closing unless (i) the Company
is subject to any voluntary or involuntary dissolution, liquidation,
receivership, bankruptcy, insolvency or winding-up proceedings, (ii) there shall
have occurred any state of facts, change, event, effect, occurrence or
circumstance that individually or in the aggregate (considered with all other
states of facts, changes, events, effects, occurrences or circumstances) has,
has had or would reasonably be expected to have or give rise to a material
adverse effect on the business, assets, condition (financial or otherwise),
properties, operations and results of operations of the Company, or (iii) the
Company has breached in any material respect any of the terms of the Certificate
of Designation (each of items (i)-(iii) above shall be a “Conditional Funding
Release”); provided, however, that for the avoidance of doubt, no Conditional
Funding Release shall apply, and the Purchasers’ funding obligation in respect
of the Second Closing shall remain, if the Purchasers’ failure to fully fund the
Second Closing is the cause of the applicable Conditional Funding Release.
Notwithstanding anything to the contrary set forth herein, in no event will any
Purchaser be required to consummate the Second Closing or purchase any Shares
(a) following the one-year anniversary of the Initial Closing or (b) if a
Conditional Funding Release event has occurred.

2.3.    Delivery. At the Initial Closing, the Company shall execute and deliver
to each Purchaser this Agreement, the Stockholder Agreement in the form attached
hereto as Exhibit A (the “Stockholder Agreement”), and the other documents
referenced in Article 6. At each Closing, each Purchaser shall pay the Company
the applicable portion of the Purchase Price in immediately available funds. At
each Closing, the Company shall deliver to each Purchaser either a single stock
certificate or confirmation of book entry representing the number of Shares
purchased by such Purchaser, as set forth herein to be registered in the name of
such Purchaser, or in such nominee’s or nominees’ name(s) as designated by such
Purchaser in writing in the form of the Purchaser Suitability Questionnaire of
the Purchaser attached hereto as Exhibit B (the “Purchaser Suitability
Questionnaire”), against payment of the Purchase Price therefor by wire transfer
of immediately available funds to such account or accounts as the Company shall
designate in writing to the Purchasers prior to the applicable Closing Date.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents, warrants and covenants to the Purchasers as of the date
of this Agreement and the Initial Closing Date as follows:

3.1.    Organization and Standing. The Company and each of its wholly-owned
subsidiaries is duly incorporated, validly existing, and in good standing under
the laws of the jurisdiction of its organization. Each of the Company and its
subsidiaries has all requisite power and authority to own and operate its
respective properties and assets and to carry on its respective business as
presently conducted and as proposed to be conducted. The Company and each of its
wholly-owned subsidiaries is qualified to do business as a foreign entity in
every jurisdiction in which the failure to be so qualified would have, or would
reasonably be expected to have, a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, condition (financial or otherwise) or results of
operation of the Company and its subsidiaries or the ability of the Company or
any of its subsidiaries to timely perform their respective obligations under the
Transaction Agreements (as defined below) (a “Material Adverse Effect”).

3.2.    Subsidiaries. As used in this Agreement, references to any “subsidiary”
of a specified Person shall refer to an Affiliate controlled by such Person
directly, or indirectly through one or more intermediaries, as such terms are
used in and construed under Rule 405 under the Securities Act (which, for the
avoidance of doubt, shall include the Company’s controlled joint ventures,
including shared-controlled joint ventures). The Company’s significant
subsidiaries, as of the date hereof, are listed in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2016 and are the only significant
subsidiaries, direct or indirect, of the Company as of the date hereof. All the
issued and outstanding shares of each subsidiary’s capital stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all applicable securities laws, were not issued in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities. As used herein, “Person” shall mean any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof or any other entity, and an “Affiliate”
means, with respect to any Person, any other Person that directly or indirectly
controls, is controlled by, or is under common control with, such Person.

3.3.    Power. The Company has all requisite corporate power and authority to
execute and deliver this Agreement, the Stockholder Agreement, the Certificate
of Designation (as defined below) and any ancillary agreements and instruments
to be entered into by the Company hereunder (together, the “Transaction
Agreements”), to sell and issue the Securities, and to carry out and perform its
obligations under the Transaction Agreements.

3.4.    Authorization. The execution, delivery, and performance of the
Transaction Agreements by the Company, including the authorization, issuance and
delivery of the Securities, has been duly authorized by all requisite corporate
or other action on the part of the Company and its officers, directors and
stockholders, and this Agreement constitutes, and the other Transaction
Agreements will constitute, legal, valid, and binding obligations of the Company
enforceable in

 

3



--------------------------------------------------------------------------------

accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies (together, the “Enforceability Exceptions”).

3.5.    Capitalization. The Company has not issued any capital stock since its
most recently filed SEC Document (as defined below) under the Exchange Act,
other than (a) pursuant to the exercise of stock options, restricted stock units
or other similar awards under the Company’s stock option plans, (b) to
consultants, employees and other service providers of the Company in
transactions approved by the Company’s Board of Directors, or (c) as disclosed
in the most recently filed SEC Document under the Exchange Act. No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. Other than as disclosed in the SEC Documents, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

3.6.    Consents and Approvals. Except for any Current Report on Form 8-K or
Notice of Exempt Offering of Securities on Form D and the listing of additional
shares application pursuant to The NASDAQ Stock Market Listing Requirement
5250(e)(2)(D) to be filed by the Company in connection with the transactions
contemplated by the Transaction Agreements, the Company is not required to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any regulatory body, self-regulatory organization, stock exchange or
market government or governmental agency in order to consummate the transactions
contemplated by the Transaction Agreements.

3.7.    Non-Contravention. The execution and delivery of the Transaction
Agreements, the issuance, sale and delivery of the Securities to be sold by the
Company, the performance by the Company of its obligations under the Transaction
Agreements and the consummation of the transactions contemplated thereby will
not (a) conflict with, result in the breach or violation of, or constitute (with
or without the giving of notice or the passage of time or both) a violation of,
or default under, (i) any bond, debenture, note or other evidence of
indebtedness, or under any lease, license, franchise, permit, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which the Company or any subsidiary is a party or by which it or
its properties may be bound or affected, (ii) the Company’s Fourth Amended and
Restated Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), the Company’s Bylaws, as amended
and as in effect on the date hereof (the “Bylaws”), or the equivalent document
with respect to any subsidiary, as amended and as in effect on the date hereof,
or (iii) any statute or law, judgment, decree, rule, regulation, ordinance or
order of any court or governmental or regulatory body (including The NASDAQ
Stock Market), governmental agency, arbitration panel or authority applicable to
the Company, any of its subsidiaries or their respective properties, except in
the case of clause (i) for such conflicts, breaches, violations or defaults that
would not be likely to have, individually or in the aggregate, a Material
Adverse Effect, or (b) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any of its subsidiaries or an
acceleration of indebtedness pursuant to any

 

4



--------------------------------------------------------------------------------

obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company or any
if its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
is subject. For purposes of this Section 3.7 the term “material” shall apply to
agreements, understandings, instruments, contracts or proposed transactions to
which the Company is a party or by which it is bound involving obligations
(contingent or otherwise) of, or payments to, the Company in excess of $500,000
in a consecutive 12-month period.

3.8.    Shares. The Shares are duly authorized and when issued pursuant to the
terms of this Agreement will be validly issued, fully paid, and nonassessable,
and will be free of any lien, charge, pledge, security interest, encumbrance,
right of first refusal, preemptive right or other material restriction
(collectively, “Liens”) with respect to the issuance thereof; provided, however,
that the Shares shall be subject to restrictions on transfer under the
Stockholder Agreement, state or federal securities laws as set forth in this
Agreement, or as otherwise may be required under state or federal securities
laws as set forth in this Agreement at the time a transfer is proposed.

3.9.    Authorization of the Underlying Shares. The Underlying Shares issuable
upon conversion of the Shares have been duly and validly reserved for issuance,
have been duly authorized by all necessary corporate action and such shares,
when issued upon such conversion or exercise in accordance of the terms of the
Certificate of Designation of Preferences, Rights and Limitations of Series B
Non-Voting Convertible Preferred Stock, in the form of Exhibit C hereto (the
“Certificate of Designation”), as applicable, will be validly issued and will be
fully paid and non-assessable, and will be free of any Liens with respect to the
issuance thereof; provided, however, that the Underlying Shares shall be subject
to restrictions on transfer under state or federal securities laws as set forth
in this Agreement, or as otherwise may be required under state or federal
securities laws as set forth in this Agreement at the time a transfer is
proposed.

3.10.    No Registration. Assuming the accuracy of each of the representations
and warranties of the Purchasers herein and in the Purchaser Suitability
Questionnaire, the issuance by the Company of the Securities is exempt from
registration under the Securities Act.

3.11.    Reporting Status. The Company is subject to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Company has, in a timely manner, filed all schedules, forms, statements, reports
and other documents that the Company was required to file pursuant to Section
I.A.3.b of the General Instructions to Form S-3 promulgated under the Securities
Act in order for the Company to be eligible to use Form S-3 preceding the
Closing Date (the foregoing materials, together with any materials filed by the
Company under the Exchange Act, whether or not required, collectively, the
“SEC Documents”). The SEC Documents complied in all material respects with
requirements of the Securities Act and Exchange Act and the rules and
regulations of the SEC promulgated thereunder (collectively, the “SEC Rules”),
and none of the SEC Documents and the information contained therein, as of their
respective filing dates, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect

 

5



--------------------------------------------------------------------------------

at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments. As used in this Agreement,
“Previously Disclosed” means information set forth in or incorporated by
reference into the SEC Documents filed with the SEC prior to the date hereof
(except for risks and forward-looking information set forth in the “Risk
Factors” section of the applicable SEC Documents or in any forward-looking
statement disclaimers or similar statements that are similarly non-specific and
are predictive or forward-looking in nature).

3.12.    Material Changes. Since the date of the latest audited financial
statements included within the SEC Documents, except as specifically disclosed
in a subsequent SEC Document filed prior to the date hereof, there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect. Except for the issuance of the
Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its businesses,
prospects, properties, operations, assets or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least one (1) business day prior to the date that this
representation is made.

3.14.    Legal Proceedings. Except as Previously Disclosed, there is no action,
suit or proceeding before any court, governmental agency or body, domestic or
foreign, now pending or, to the knowledge of the Company, threatened against the
Company or its subsidiaries wherein an unfavorable decision, ruling or finding
would reasonably be expected to, individually or in the aggregate,
(i) materially adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, this
Agreement or (ii) have a Material Adverse Effect. The Company is not a party to
or subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental agency or
body that might have, individually or in the aggregate, a Material Adverse
Effect.

3.15.    No Violations. Neither the Company nor any of its subsidiaries is or,
since January 1, 2015, has been in violation of its respective certificate of
incorporation, bylaws or other organizational documents, or any statute or law,
judgment, decree, rule, regulation, ordinance or order of any court or
governmental or regulatory body (including The NASDAQ Stock Market),
governmental agency, arbitration panel or authority applicable to the Company or
any of its subsidiaries, which violation, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries is in default (and there exists no condition
which, with or without the passage of time or giving of notice or both, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness in any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or by which the properties of the Company are bound, which would be
reasonably likely to have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

3.16.    Listing Compliance. The Company is in compliance with the requirements
of The NASDAQ Stock Market LLC for continued listing of the Common Stock thereon
and has no knowledge of any facts or circumstances that could reasonably lead to
delisting of its Common Stock from The NASDAQ Stock Market. The Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or the listing of the
Common Stock on The NASDAQ Stock Market, nor has the Company received any
notification that the SEC or The NASDAQ Stock Market is contemplating
terminating such registration or listing. The transactions contemplated by the
Transaction Agreements will not contravene the rules and regulations of The
NASDAQ Stock Market. The Company will comply with all requirements of The NASDAQ
Stock Market with respect to the issuance of the Securities, including the
filing of any listing notice with respect to the issuance of the Securities.

3.17.    Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement), or other similar anti-takeover provision pursuant to its
charter documents or the laws of its state of incorporation (including, without
limitation, under Section 203 of the Delaware General Corporation Law) that is
or could become applicable to the Purchasers as a result of the Purchasers and
the Company fulfilling their obligations or exercising their rights pursuant to
the Transaction Documents.

3.18.    Regulatory Permits. The Company possess all material certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Documents (the “Material Permits”), and the Company has not received
any notice of Proceedings relating to the revocation or modification of any
Material Permit.

3.19.    Rights of Registration. Except as provided in the Stockholder Agreement
or disclosed in the SEC Documents, the Company is not under any obligation to
register under the Securities Act any of its currently outstanding securities or
any securities issuable upon exercise or conversion of its currently outstanding
securities.

3.20.    Intellectual Property. The Company owns or possesses adequate rights to
use all patents, patent applications, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, trademark registrations, service marks, service mark registrations,
trade names, mask work rights and other intellectual property necessary to carry
on the business now operated by it or proposed to be operated by it as described
in the SEC Documents (collectively, the “Intellectual Property”), except where
the lack of such ownership or rights to use would not have a Material Adverse
Effect. The Company has not received a notice (written or otherwise) that any of
the Intellectual Property material to the Company’s business has expired,
terminated or been abandoned, or is essential for the Company’s business and is
expected to expire or terminate or be abandoned within one (1) year from the
date of this Agreement. Except as disclosed in the SEC Documents, or as would
not, individually or in the aggregate, have

 

7



--------------------------------------------------------------------------------

a Material Adverse Effect, to the best of the Company’s knowledge, (i) there is
no infringement by third parties engaged in commercial activity of any
Intellectual Property of the Company relating to the Company’s business and
(ii) there are no non-commercial activities being performed by any third parties
which, upon commercialization thereof, could reasonably be expected to infringe
on the Intellectual Property of the Company. The Company has taken all
commercially reasonable actions necessary to perfect its ownership of and
interest in the Intellectual Property.

3.22.    Tax Status. Except for the matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.

3.24.    Acknowledgement Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that the Purchasers are acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Agreements
and the transactions contemplated thereby. The Company further acknowledges that
the Purchasers are not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Agreements and the
transactions contemplated thereby and any advice given by the Purchasers or any
of their respective representatives or agents in connection with the Transaction
Agreements and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to the
Purchasers that the Company’s decision to enter into this Agreement and the
other Transaction Agreements has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.

3.25.    Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Agreements, the Company
confirms that neither it nor any other Person acting on its behalf has provided
the Purchasers or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated by
the Transaction Agreements other than those specifically set forth in Article 4.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, represents, warrants and covenants to
the Company as of the date of this Agreement and the Initial Closing Date as
follows:

4.1.    Organization. Such Purchaser is duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its organization.

 

8



--------------------------------------------------------------------------------

4.2.    Power. Such Purchaser has all requisite power to execute and deliver
this Agreement and to carry out and perform its obligations under the terms of
this Agreement.

4.3.    Authorization. The execution, delivery, and performance of this
Agreement by such Purchaser has been duly authorized by all requisite action,
and this Agreement constitutes the legal, valid, and binding obligation of such
Purchaser enforceable in accordance with its terms, except as limited by the
Enforceability Exceptions.

4.4.    Consents and Approvals. Except for any filings required under applicable
securities law, such Purchaser need not give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order to consummate the transactions contemplated by this
Agreement.

4.5.    Non-Contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
violate in any material respect any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
government, governmental agency, or court to which such Purchaser is subject. No
approval, waiver, or consent by such Purchaser under any instrument, contract,
or agreement to which the Purchaser or any of its Affiliates is a party is
necessary to consummate the transactions contemplated hereby.

4.6.    Purchase for Investment Only. Such Purchaser is purchasing the
Securities for such Purchaser’s own account for investment purposes only and not
with a view to, or for resale in connection with, any “distribution” in
violation of the Securities Act. By executing this Agreement, such Purchaser
further represents that it does not have any contract, undertaking, agreement,
or arrangement with any Person to sell, transfer, or grant participation to such
Person or to any third Person, with respect to any of the Securities. Such
Purchaser understands that the Securities have not been registered under the
Securities Act or any applicable state securities laws by reason of a specific
exemption therefrom that depends upon, among other things, the bona fide nature
of the investment intent as expressed herein.

4.7.    Disclosure of Information. Such Purchaser has had an opportunity to
review the Company’s filings under the Securities Act and the Exchange Act
(including risks factors set forth therein) and such Purchaser represents that
it has had an opportunity to ask questions and receive answers from the Company
to evaluate the financial risk inherent in making an investment in the
Securities. Such Purchaser has not been offered the opportunity to purchase the
Securities by means of any general solicitation or general advertising.

4.8.    Risk of Investment. Such Purchaser realizes that the purchase of the
Securities will be a highly speculative investment and such Purchaser may suffer
a complete loss of its investment. Such Purchaser understands all of the risks
related to the purchase of the Securities. By virtue of such Purchaser’s
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company, such Purchaser is capable of
evaluating the merits and risks of such Purchaser’s investment in the Company
and has the capacity to protect such Purchaser’s own interests.

 

9



--------------------------------------------------------------------------------

4.9.    Advisors. Such Purchaser has reviewed with its own tax advisors the
federal, state, and local tax consequences of this investment and the
transactions contemplated by this Agreement. Such Purchaser acknowledges that it
has had the opportunity to review the Transaction Agreements and the
transactions contemplated thereby with such Purchaser’s own legal counsel.

4.10.    Restricted Securities. Such Purchaser understands that the Securities
must be held indefinitely unless subsequently registered under the Securities
Act or unless an exemption from registration is otherwise available.

4.11.    Legend. It is understood by such Purchaser that each certificate or
other instrument representing the Shares or the Underlying Shares shall be
endorsed with a legend substantially in the following form:

“NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE OR EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY
THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

Subject to Section 7.3, the Company need not register a transfer of Securities
unless the conditions specified in the foregoing legend are satisfied. Subject
to Section 7.3, the Company may also instruct its transfer agent not to register
the transfer of any of the Securities unless the conditions specified in the
foregoing legend are satisfied.

4.12.    Investor Qualification. Such Purchaser is an “accredited investor” as
defined in Rule 501(a) of Regulation D under the Securities Act. Such Purchaser
has truthfully set forth in the Purchaser Suitability Questionnaire the factual
basis or reason for qualification as an “accredited investor” as defined in Rule
501(a) of Regulation D under the Securities Act and such information remains
true and correct as of the date hereof. Such Purchaser agrees to furnish any
additional information that the Company deems reasonably necessary in order to
verify the answers set forth in the Purchaser Suitability Questionnaire.

4.13.    Disqualification. Such Purchaser represents that such Purchaser is not
subject to any Disqualification Event (as defined in Rule 506(d)(1)(i) through
(viii) under the Securities Act), except for Disqualification Events covered by
Rule 506(d)(2)(ii) or (iii) or (d)(3) under the Securities Act and disclosed
reasonably in advance of the Closing in writing in reasonable detail to the
Company.

 

10



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSINGS

The Company’s obligation to complete the sale and issuance of the Shares and
deliver the Shares to the Purchasers at each Closing shall be subject to the
following conditions to the extent not waived by the Company:

(a)     Receipt of Payment. The Company shall have received payment by wire
transfer of immediately available funds in the full amount of the Purchase Price
for the Shares being purchased by the Purchasers at such Closing, if applicable,
as set forth herein.

(b)     Representations and Warranties. The representations and warranties made
by the Purchasers in Section 4 hereof shall be true and correct in all material
respects as of, and as if made on, the date of this Agreement, the Initial
Closing Date and the Second Closing Date, if applicable.

(c)     Receipt of Executed Documents. The Purchasers shall have duly executed
and delivered to the Company the Purchaser Suitability Questionnaire and the
Stockholder Agreement.

ARTICLE 6

CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSINGS

The Purchasers’ obligation to accept delivery of the Shares and to pay for the
Shares at each Closing shall be subject to the following conditions to the
extent not waived by the Purchasers:

(a)     Representations and Warranties. The representations and warranties made
by the Company in Section 3 hereof shall be true and correct in all respects as
of, and as if made on, the date of this Agreement, the Initial Closing Date and
the Second Closing Date, if applicable.

(b)    Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in the Transaction
Agreements that are required to be performed or complied with by it on or before
the Initial Closing Date or the Second Closing Date, as applicable.

(c)     Officers’ Certificate. The Purchasers shall have received a certificate
signed by the Company’s Chief Executive Officer and Chief Financial Officer to
the effect that the representations and warranties of the Company in Section 3
hereof are true and correct in all respects as of, and as if made on, the date
of this Agreement, the Initial Closing Date and the Second Closing Date, as
applicable, and that the Company has satisfied in all respects all of the
conditions set forth in this Agreement.

(d)     Good Standing. The Company is validly existing as a corporation in good
standing under the laws of Delaware as evidenced by a certificate of the
Secretary of State of the State of Delaware, a copy of which was provided to the
Purchasers at least one (1) business day prior to the Initial Closing Date and
the Second Closing Date, as applicable.

 

11



--------------------------------------------------------------------------------

(e)    Secretary’s Certificate. A certificate, executed by the Secretary or the
Assistant Secretary of the Company and dated as of the Initial Closing Date or
the Second Closing Date, as applicable, as to (A) the resolutions approving the
issuance of the Securities as adopted by the Company’s Board of Directors,
(B) the Certificate of Incorporation, and (C) the Bylaws, each as in effect as
of the Initial Closing Date.

(f)    Board Approval. The terms and conditions of the issuance of the
Securities and the Transaction Agreements shall have been approved by majority
of the directors of the Company’s Board of Directors prior to the Initial
Closing.

(g)    Approvals. The Company shall have obtained all governmental, regulatory
or third party consents and approvals, if any, necessary for the sale of the
Securities.

(h)    Receipt of Stockholder Agreement. The Company shall have executed and
delivered to the Purchasers the Stockholder Agreement substantially in the form
attached hereto as Exhibit A.

(i)    Certificate of Designation. The Certificate of Designation, in
substantially the form attached hereto as Exhibit C, shall have been filed with
the Delaware Secretary of State.

(j)    Opinion. The Company shall have delivered an opinion of the Company’s
legal counsel in a form reasonably satisfactory to the Purchasers.

ARTICLE 7

OTHER AGREEMENTS OF THE PARTIES

7.1.    Securities Laws Disclosure. The Company will file a Current Report on
Form 8-K with the SEC describing the terms of the Transaction Agreements (the
“8-K Filing”) within the time required by the Exchange Act. Neither the Company,
its subsidiaries nor the Purchasers shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby without
the prior consent of the other; provided, however, the Company or the Purchasers
each shall be entitled, without the prior approval of the other, to make any
press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations.

7.2.    Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to the Purchasers (provided that the posting of the Form D on the
SEC’s EDGAR system shall be deemed delivery of the Form D for purposes of this
Agreement). The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain exemption for, or to qualify the
Securities for sale to the Purchasers at each Closing under the applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such action promptly upon request of either Purchaser.

 

12



--------------------------------------------------------------------------------

7.3.    Reservation of Common Stock; Conversion Notice. Following the date
hereof, the Company will immediately reserve and continue to keep available, at
all times, free of preemptive or similar rights, a sufficient number of shares
of Common Stock equal to, as of any date, the maximum aggregate number of shares
of Common Stock then issuable or potentially issuable in the future pursuant to
the Transaction Agreements, including, without limitation, any Underlying Shares
issuable upon conversion in full of all shares of Preferred Stock, ignoring any
conversion or exercise limits set forth therein. The Purchasers agree to use the
conversion notice attached hereto as Exhibit D in connection with any request to
the Company to convert the Preferred Shares.

ARTICLE 8

MISCELLANEOUS

8.1.    Survival. The representations, warranties and covenants contained herein
shall survive the execution and delivery of this Agreement and the sale of the
Securities.

8.2.    Assignment; Successors and Assigns. This Agreement may not be assigned
by either party without the prior written consent of the other party; provided,
that this Agreement may be assigned by any Purchaser to the valid transferee of
any security purchased hereunder if such security remains a “restricted
security” under the Securities Act. This Agreement and all provisions thereof
shall be binding upon, inure to the benefit of, and are enforceable by the
parties hereto and their respective successors and permitted assigns.

8.3.    Notices. All notices, requests, and other communications hereunder shall
be in writing and will be deemed to have been duly given and received (a) when
personally delivered, (b) when sent by facsimile upon confirmation of receipt,
(c) one (1) business day after the day on which the same has been delivered
prepaid to a nationally recognized courier service, or (d) five (5) business
days after the deposit in the United States mail, registered or certified,
return receipt requested, postage prepaid, in each case addressed to, as to the
Company, Identiv, Inc., 2201 Walnut Avenue, Fremont, California 94538, Attn:
Chief Financial Officer, with a copy to Perkins Coie LLP, 3150 Porter Drive,
Palo Alto, CA 94304, Attn: Troy Foster, Esq., facsimile number: (650) 838-4921,
and as to a Purchaser at the address and facsimile number set forth below such
Purchaser’s signature on the signature pages of this Agreement. Any party hereto
from time to time may change its address, facsimile number, or other information
for the purpose of notices to that party by giving notice specifying such change
to the other parties hereto. Any Purchaser and the Company may each agree in
writing to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures reasonably approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

8.4.    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Agreements shall be governed
by and construed and enforced in accordance with the internal laws of the State
of Delaware, without regard to the principles of conflict of law thereof.

 

13



--------------------------------------------------------------------------------

8.5.    Severability. In the event that any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid, or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid, or unenforceable provision unless that provision held
invalid shall substantially impair the benefits of the remaining portions of
this Agreement.

8.6.    Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction, or effect.

8.7.    Entire Agreement. This Agreement embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to the subject
matter hereof.

8.8.    Finder’s Fee. The Company agrees that it shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by the Purchasers) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold the Purchasers harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
arising in connection with any claim for any such fees or commissions.

8.9.    Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

8.10.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party. Facsimile signatures shall be deemed originals for
all purposes hereunder.

8.11.    Amendments; Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by each party hereto, or in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

8.13.    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

[Signature pages follows]

 

14



--------------------------------------------------------------------------------

This Securities Purchase Agreement is hereby confirmed and accepted by the
Company as of the date first written above.

 

IDENTIV, INC. By:  

/s/ Steven Humphreys

Name:   Steven Humphreys Title:   President



--------------------------------------------------------------------------------

This Securities Purchase Agreement is hereby confirmed and accepted by the
Purchasers as of the date first written above.

 

PURCHASERS: 21 APRIL FUND, LP

By:  

/s/ Michael M. Kellen

Name:  

Michael M. Kellen

Title:   Authorized Person/Portfolio Manager

Total Preferred Shares:  

1,019,232

1st Close Shares:  

611,539

2nd Close Shares:  

407,693

Address: Bank of America Merrill Lynch F/A/O 21 April Fund, LP (843-25315D0)

Asset Management Services

222 Broadway, 11th Floor

New York, NY 10038

Attn: William J. Leggio

william.j.leggio@baml.com

Phone: 646-743-0031 With Copy to: Timothy Connolly

First Eagle Investment Management, LLC

1345 Avenue of the Americas, 48th Fl

New York, NY 10105

timothy.connolly@feim.com;

FEIM.PF.Statements@feim.com;

Phone: 212-698-3431



--------------------------------------------------------------------------------

This Securities Purchase Agreement is hereby confirmed and accepted by the
Purchasers as of the date first written above.

 

PURCHASERS: 21 APRIL FUND, LTD.

By:  

/s/ Michael M. Kellen

Name:  

Michael M. Kellen

Title:  

Authorized Person/Portfolio Manager

Total Preferred Shares:  

3,980,768

1st Close Shares:  

2,388,461

2nd Close Shares:  

1,592,307

Address: Bank of America Merrill Lynch F/A/O 21 April Fund, Ltd (843-26315D9)

Asset Management Services

222 Broadway, 11th Floor

New York, NY 10038

Attn: William J. Leggio

william.j.leggio@baml.com

Phone: 646-743-0031 With Copy to: Timothy Connolly

First Eagle Investment Management, LLC

1345 Avenue of the Americas, 48th Fl

New York, NY 10105

timothy.connolly@feim.com;

FEIM.PF.Statements@feim.com;

Phone: 212-698-3431



--------------------------------------------------------------------------------

Exhibit A

FORM OF STOCKHOLDER AGREEMENT



--------------------------------------------------------------------------------

Exhibit B

PURCHASER SUITABILITY QUESTIONNAIRE

FOR

IDENTIV, INC.

This Questionnaire is to be completed by each ENTITY (trust, corporation,
partnership or other organization) purchasing securities of Identiv, Inc., a
Delaware corporation (the “Company”). The purpose of this Questionnaire is to
assure the Company that the proposed investor will meet certain suitability
standards in connection with investment in the Company and the purchase of
shares of the Company’s Series B Non-Voting Convertible Preferred Stock, $0.001
par value per share (the “Shares”), including those imposed by applicable state
and federal securities laws and the regulations under those laws.

If the answer to any question is “None” or ”Not Applicable,” please so state. If
more space is needed for any answer, additional sheets may be attached.

Your answers will be kept confidential at all times. However, by signing this
Questionnaire, you agree that the Company may present this Questionnaire to such
parties as it deems appropriate to establish the availability of exemptions from
registration or qualification requirements under federal and state securities
laws.

1. IDENTIFICATION

 

1.1    Name(s) in which the Shares are to be registered:   

 

1.2    Tax Identification Number:   

 

1.3   

Address of principal place of business:

  

 

  

 

1.4    Telephone number:                                        
                                                1.5    Jurisdiction of formation
or of incorporation (Name the State or Country):   

 

1.6   

Form of entity (e.g., corporation, general partnership, limited partnership,
trust, etc.):

  

 



--------------------------------------------------------------------------------

1.7 Nature of business (e.g., investment, banking, manufacturing, venture
capital investment fund, etc.):

 

                                                                 
                                         
                                         
                                                   

2. ACCREDITATION

 

2.1 Amount of the proposed investment: $
                                                     

 

2.2 Is the entity’s cash flow from all sources sufficient to satisfy its current
needs, including possible contingencies, such that the entity has no need for
liquidity in this proposed investment?

Yes                     No        

 

2.3 Was the entity specifically formed for the purpose of investing in the
Company?

Yes                     No        

 

2.4 Does the entity have the ability to bear the economic risk of the
investment, i.e., can the entity afford to lose its entire investment?

Yes                     No        

 

2.5 Is the entity an employee benefit plan governed by the Employee Retirement
Income Security Act of 1974 (a 401(k) Plan, Keogh Plan, pension plan, etc.,
maintained by an employer for its employees)?

Yes                     No        

IF YES, please indicate which, if any, of the following categories accurately
describes the entity:

         the employee benefit plan has total assets in excess of $5,000,000.

         the plan is a self-directed plan with investment decisions made solely
by persons listed in Section 2.6 below or who are individuals, and each such
individual has a net worth in excess $1,000,000 or had an individual income in
excess of $200,000 in each of the two most recent years and has a reasonable
expectation of reaching the same income level in the current year.

         investment decisions are made by a plan fiduciary which is either a
bank, savings and loan association, insurance company or registered investment
advisor.

 

2.6 Please indicate which, if any, of the following categories accurately
describes the entity:

         A bank.

         A savings and loan association.



--------------------------------------------------------------------------------

         A broker-dealer registered under Section 15 of the Securities Exchange
Act of 1934.

         An insurance company.

         An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act.

         A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

         A private business development company defined in Section 202(a)(22) of
the Investment Advisors Act of 1940.

         An organization described in Section 501(c)(3) of the Internal Revenue
Code with total assets in excess of $5,000,000 not formed for the purpose of
investing in the Company.

         A corporation with total assets in excess of $5,000,000, not formed for
the purpose of investing in the Company.

         A partnership with total assets in excess of $5,000,000, not formed for
the purpose of investing in the Company.

         A Massachusetts or similar business trust with total assets in excess
of $5,000,000, not formed for the purpose of investing in the Company.

         Any other trust with total assets in excess of $5,000,000, not formed
for the purpose of investing in the Company.

 

2.7 Please indicate if one of the following describes the equity owners of the
entity:

         Each equity owner of the entity (i.e., all stockholders, all general
and/or limited partners or all beneficiaries, as applicable) is an individual
whose net worth or joint net worth with his or her spouse exceeds $1,000,000.

         Each equity owner of the entity is an individual who had a personal
income in excess of $200,000 in each of the two (2) most recent years or joint
income with that person’s spouse in excess of $300,000 in each of those years
and reasonably expects to reach the same income level in the current year.

         Each equity owner of the entity is an entity described in at least one
category of Question 2.6 above.

         Although not all equity owners are described in the same category above
in this Question 2.7, each equity owner is described in at least one such
category.



--------------------------------------------------------------------------------

2.8 Please indicate which of the following also describes the equity owners of
the entity:

         Each equity owner of the entity has, by reason of his, her or its
business and financial experience, the capacity to evaluate the merits and risks
of the entity’s proposed investment and to protect his, her or its own interests
in connection with the investment.

         Each of the equity owners of the entity is able to bear the economic
risk of the entity’s investment, i.e., can afford loss of the entity’s entire
investment.

         The beneficial interest of each equity owner in the entity’s proposed
investment is less than 10% of such equity owner’s net worth, or joint net worth
with his or her spouse.

         Although not all equity owners are described in the same category above
in this Question 2.8, each equity owner is described in at least one such
category.

3. ADDITIONAL INFORMATION

 

3.1 Has your entity previously invested in private placements of securities of
newly-formed, non-public companies or companies without a history of significant
profits or earnings?

Never                      Rarely                     On Several Occasions
        

 

3.2 Does your entity, by reason of its business and financial knowledge and
experience, have the capacity to evaluate the merits and risks of the entity’s
proposed investment and to protect the entity’s own interests in connection with
its investment in the Company?

Yes                     No         

IF YES, please describe the business and financial knowledge and experience,
indicating factual basis for your conclusion that the entity has such capacity.

 

                                                                 
                                         
                                         
                                                   

 

                                                                 
                                         
                                         
                                                   

 

                                                                 
                                         
                                         
                                                   

 

3.3 Do the persons responsible for making the investment decision for the
entity, by reason of their business and financial knowledge and experience, have
the capacity to evaluate the merits and risks of the entity’s proposed
investment?

Yes                     No         

IF YES, please describe the business and financial knowledge and experience,
indicating factual basis for your conclusion that those persons have such
capacity.

 

                                                                 
                                         
                                         
                                                   



--------------------------------------------------------------------------------

                                                                 
                                         
                                         
                                                   

 

                                                                 
                                         
                                         
                                                   

 

3.4 If you have used the services of a securities broker or dealer or a finder
in submitting subscription documentation for the Shares, please identify the
broker, dealer or finder:

 

                                                                 
                                         
                                         
                                                   

 

                                                                 
                                         
                                         
                                                   

 

3.5 Are you relying on the business or financial experience of an accountant,
attorney or other professional advisor in evaluating the merits and risks of
this investment in order to protect your own interest?

Yes                      No         

IF YES, please (a) have your advisor complete the Company’s form of Advisor’s
Questionnaire and submit it with this Questionnaire, and (b) identify the
advisor.

Name of professional advisor:                                          
                                         
                                                               

4. EXECUTION

The information provided in this Questionnaire is true and complete as of the
date provided below in all material respects and the undersigned recognizes that
the Company is relying on the truth and accuracy of such information. The
undersigned agrees to notify the Company promptly of any changes in the
foregoing information that may occur prior to the closing of the sale of Shares
of the Company.

 

   Name of Entity:                                            
                                         
                                                                     

(Please Print or Type)

      By:                                     
                                         
                                                               

(Signature)

      Name:                                     
                                         
                                                          

(Please Print or Type)

      Title:                                     
                                         
                                                            

(Please Print or Type)

      Date:                                     
                                         
                                                         



--------------------------------------------------------------------------------

Exhibit C

FORM OF CERTIFICATE OF DESIGNATION



--------------------------------------------------------------------------------

EXHIBIT D

Form of Conversion Notice

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)

The undersigned hereby elects to convert the number of shares of Series B
Non-Voting Convertible Preferred Stock indicated below into shares of common
stock, par value $0.001 per share (the “Common Stock”), of Identiv, Inc., a
Delaware corporation (the “Corporation”), according to the conditions hereof, as
of the date written below. If shares of Common Stock are to be issued in the
name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Purchase Agreement. No fee will be charged to the Holders for any
conversion, except for any such transfer taxes.

Conversion calculations:

Date to Effect Conversion:                
                                         
                                         
                                                         

Number of shares of Preferred Stock owned prior to Conversion:     
                                         
                                                

Number of shares of Preferred Stock to be Converted:        
                                         
                                                              

Accreted Value of shares of Preferred Stock to be Converted:    
                                         
                                                      

Number of shares of Common Stock to be Issued:         
                                         
                                                                    

Applicable Conversion Price:                 
                                         
                                         
                                                   

Number of shares of Preferred Stock subsequent to Conversion:      
                                         
                                                

Address for Delivery:                                                          

or

DWAC Instructions:

Broker no:                           

Account no:                         

 

[HOLDER] By:  

 

  Name:   Title: